Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in this application.
Election/Restrictions
Applicant’s election with traverse of Group I and a single disclosed species (azoffluxin) in the reply filed on 02/24/2022 is acknowledged. The traversal is on the ground(s) that “the search of art relating to Group II will necessarily reveal all of the relevant art to Group I, and vice versa. Therefore, examination of both restriction groups together does not place an undue burden on the resources of the Patent Office.” The examiner disagrees with applicant’s argument.  As set forth in the Restriction Requirement, Groups I and II are different one from the other because Group I is drawn to a product and is different from Group II that is drawn to a process of use claim.  The inventions of Group I and Group II are distinct since it satisfies the MPEP 606.05(h) requirements. See below. 

    PNG
    media_image1.png
    254
    663
    media_image1.png
    Greyscale
Furthermore coexamination the additional group would require search of subclasses 
Note that If Group I is found allowable, Group II will be rejoined.  In regard to the species, the species is election is required to initiate the search.  Note that Claim 1 is very broad and unsearchable. A species election is required to effectively search applicant’s invention.  If the elected species is free from prior art, the search will be expanded to cover full scope of the elected invention.  If the examiner finds a prior art, the search will be stopped.
	The requirement is still deemed proper and is therefore made FINAL.

3.	The examiner searched the elected species and found no prior art, thus, the search was expanded and stopped when a prior art was found.


    PNG
    media_image2.png
    187
    299
    media_image2.png
    Greyscale

In order to expedite prosecution, the examiner recommends that applicants review their invention.  Claim 1 is very broad due to the definitions of variables R40, R50, R60, R70, R80, Ar1 and Ar2.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-9 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chafeev et al. WO2008/046083 A2.  Cited reference teaches the following compound that is the same as applicants when applicants Formula (I) has the following substituents: R40 = R50 = R60 = R70 = H; R80 = alkyl; and one of Ar1 or Ar2 = hydroxy substituted benzodioxolyl and the other one is unsubstituted benzodioxolyl.


    PNG
    media_image3.png
    348
    704
    media_image3.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
	a. Claim 1 and claims dependent thereon are rejected because the phrase 
“optionally substituted” is indefinite. In the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.


b.  Claim 1 and claims dependent thereof are rejected because the term “derivatives” is indefinite.  What is covered and what is not? Note that a derivative is a compound that is derived from a similar compound by a chemical reaction or a compound that is imagined to arise from another compound.  The examiner recommends that applicants recite the derivatives or delete said term.


	
Information Disclosure Statement
8.	Applicant’s Information Disclosure Statement, filed on 02/03/2022 and 12/06/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.	

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 2, 2022